Citation Nr: 1700026	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  13-16 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for thyroid cancer as a result of ionizing radiation.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.


ATTORNEY FOR THE BOARD

S.R. Gitelman, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from August 1974 until April 1990.  From September 1986 until his separation from service, the Veteran was stationed in Sembach, Germany. 

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, denying the Veteran service connection for thyroid cancer.

For the reasons set forth below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  

REMAND
	
The Veteran was diagnosed with thyroid cancer in 2006, sixteen years after his separation from service.  While in addition to the arguments described below the Veteran raises issue with the thoroughness of his in-service medical treatment, his service treatment records do not reflect any diagnosis of, or screening for, thyroid cancer.

The Veteran asserts that his current thyroid cancer is the result of exposure to ionizing radiation during his service.  Such exposure, he believes, was the result of two factors.  First, during his duty as an aerospace propulsion technician, he worked in proximity to radar equipment and nuclear armaments.  Second, he believes that during the time he spent stationed in Sembach, during which period he regularly traveled to other military bases throughout Bavaria, he was subjected to elevated radiation levels in connection with the Chernobyl nuclear accident occurring in the Soviet Union several months before his arrival in Germany.

The Veteran has submitted several materials supporting his theory that the effects of the Chernobyl radiation emissions extended to Germany, most particularly the Bavaria region.  He has also submitted medical opinions from two of his private doctors, in each case offering a view that the Veteran's thyroid cancer was more likely than not related to radiation exposure from the Chernobyl incident.  

The VA's response to the Veteran's claim does not fully address these contentions.  The opinion from the Veteran's March 2013 medical examination relies principally on the lapse of time between the end of his service and the date of the thyroid cancer diagnosis in denying service connection, making no mention of radiation exposure.  The September 2010 rating decision does address radiation, but relies exclusively on a very general March 2010 U.S. Air Force report delivered in response to a VA inquiry about the Veteran's in-service radiation exposure, which, while offering broad statistical information regarding similarly-situated personnel, nevertheless concedes "we are unable to determine what specific exposures may have resulted for this veteran."  The report does not address the potential effects of Chernobyl.  Finally, a February 2016 supplemental statement of the case, additionally considering not only the Veteran's March 2014 Regional Office Hearing testimony discussing the Chernobyl issue but also a March 2006 report by the German Commission on Radiological Protection submitted by the Veteran on the topic, appears to rely in confirming the service connection denial on the fact that the Chernobyl incident took place in April 1986 while the Veteran did not arrive in Germany until August of that year, summarily reiterating that "[t]he available evidence does not show exposure to radiation."

In order to more fully address the effects of in-service radiation on the Veteran's current condition, and to more fully comply with the procedural instructions set forth in 38 C.F.R. § 3.311 (2015), the case is REMANDED for the following action:

1.  The AOJ shall collect, to the extent not already done, all available records concerning the Veteran's exposure to radiation during service and forward them to the Under Secretary for Health for the preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

2.  In the event that the process described above results in a positive dose estimate, the claim shall be referred to the Under Secretary for Benefits for further consideration 38 C.F.R. § 3.311(b)(iii), (c).  The Under Secretary for Benefits shall then review the claim with reference to the following factors:

(i) The probable dose, in terms of dose type, rate and duration as a factor in inducing the disease, taking into account any known limitations in the dosimetry devices employed in its measurement or the methodologies employed in its estimation;

(ii) The relative sensitivity of the involved tissue to induction, by ionizing radiation, of the specific pathology;

(iii) The Veteran's gender and pertinent family history;

(iv) The Veteran's age at the time of exposure;

(v) The time lapse between exposure and onset of the disease; and,

(vi) The extent to which exposure to radiation, or other carcinogens, outside of service may have contributed to development of the disease.  38 C.F.R. § 3.311(e)(1) - (6).

The Under Secretary for Benefits may request an advisory medical opinion from the Under Secretary for Health.

If after such consideration the Under Secretary for Benefits is convinced sound and scientific medical evidence supports the conclusion it is at least as likely as not the Veteran's thyroid cancer resulted from exposure to radiation in service, the Under Secretary for Benefits shall so inform the AOJ of jurisdiction in writing, setting forth the rationale for this conclusion, including an evaluation of the claim with respect to the factors cited above. 38 C.F.R. § 3.311(c)(1)(i).

If the Under Secretary for Benefits determines that there is no reasonable possibility that the Veteran's thyroid cancer resulted from radiation in service, the Under Secretary for Benefits shall so inform the AOJ in writing, setting forth the rationale for this conclusion 38 C.F.R.  3.311(c)(1)(ii).

If the Under Secretary for Benefits, after considering the opinion of the Under Secretary for Health, is unable to conclude whether it is at least as likely as not, or that there is no reasonable possibility, the Veteran's thyroid cancer resulted from radiation exposure in service, the Under Secretary of Benefits shall refer the matter to an outside consultant pursuant to Section 3.311(d) for an opinion on the likelihood the disease is a result of exposure as claimed.  38 C.F.R. § 3.311(c)(2).

3.  Thereafter, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case and allow an appropriate time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




